Title: Dumas to the American Commissioners, 2 December 1778: résumé
From: Dumas, Charles-Guillaume-Frédéric
To: American Commissioners,Franklin, Benjamin,Lee, Arthur,Adams, John


<The Hague, December 2, 1778, in French: Enclosed is the resolution I promised, which deserves to be published in both English and French. I hope for good news from America before the Provincial States [of Holland] reassemble in ten to twelve days. The London Evening Post of November 26 reports Clinton has been roughly handled.>
